                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PHOENIX TECHNOLOGIES LTD.,                       Case No. 15-cv-01414-HSG
                                   8                       Plaintiff,                        FINAL ORDER DIRECTING
                                                                                             TAXATION OF COSTS
                                   9              v.
                                                                                             Re: Dkt. No. 503
                                  10        VMWARE, INC.,
                                  11                       Defendant.

                                  12           On September 30, 2018 the Court granted in part and denied in part Defendant VMWare,
Northern District of California
 United States District Court




                                  13   Inc.’s motion for review of the Clerk’s taxation of costs. See Dkt. No. 503 (“Order”). The Court
                                  14   directed Defendant to file an accounting and documentation of the costs of the trial transcripts,
                                  15   which it did on October 3, see Dkt. No. 504 (“Accounting”).
                                  16           In its Accounting, Defendant sought $6,486.81 in costs for daily transcripts. Accounting ¶
                                  17   6. Defendant calculated that total by multiplying its cost per page for daily transcripts ($3.63) by
                                  18   the total number of transcript pages for which it was charged (1,787 pages). Id. ¶¶ 3–6. The Court
                                  19   finds this to be a reasonable and fair estimate of the cost of transcripts for trial. As previously
                                  20   ordered, the Court will also award $262.65 for the cost of the summary judgment transcript. See
                                  21   Order at 6. In total, the Court awards an additional $6,749.46 in costs for transcripts.
                                  22           Having made its final determinations in this matter, the Court now directs the Clerk to tax
                                  23   costs as follows:
                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28
                                                Category          Amount Allowed     Modification by    Final Taxation
                                   1                                 by Clerk       the Court’s Order
                                   2   Service of Process               $0                 $0                 $0
                                       Reporters’ Transcripts        $136.80           +$6,749.46          $6,886.26
                                   3   Deposition Transcripts &     $39,383.79          +$932.15          $40,315.94
                                       Video Recordings
                                   4   Deposition Exhibits          $3,790.50              $0             $3,790.50
                                   5   Notary & Reporter                $0                 $0                $0
                                       Attendance Fees
                                   6   Disclosure & Formal          $96,162.66        ($77,063.06)        $19,099.60
                                       Discovery Documents
                                   7   Visual Aids                  $45,273.54        +$13,734.00         $59,007.54
                                       Witness Fees & Expenses       $1,754.15             $0              $1,754.15
                                   8
                                       Interpreters                  $1,125.00             $0              $1,125.00
                                   9   TOTAL                       $187,626.44        ($55,647.45)       $131,978.99
                                  10

                                  11        IT IS SO ORDERED.
                                  12   Dated: 10/29/2018
Northern District of California
 United States District Court




                                  13                                        ______________________________________
                                                                            HAYWOOD S. GILLIAM, JR.
                                  14                                        United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                2
